UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6322


MARCELLAS HOFFMAN,

                    Petitioner - Appellant,

             v.

BRECKON, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:18-cv-00265-MFU-RSB)


Submitted: January 27, 2022                                       Decided: April 15, 2022


Before DIAZ and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Marcellas Hoffman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcellas Hoffman, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 petition in which he sought to raise various challenges to his

convictions and sentence by way of the savings clause in 28 U.S.C. § 2255. Hoffman’s

sole challenge on appeal is that the district court erred by denying as futile his motion to

amend his § 2241 petition to challenge his conviction for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g), 924(e), in light of Rehaif v. United

States, 139 S. Ct. 2191, 2200 (2019) (holding that “in a prosecution under 18 U.S.C.

§ 922(g) and § 924(a)(2), the Government must prove both that the defendant knew he

possessed a firearm and that he knew he belonged to the relevant category of persons barred

from possessing a firearm”). *

       Typically, “we review a district court’s denial of a motion for leave to amend for

abuse of discretion.” U.S. ex rel. Ahumada v. NISH, 756 F.3d 268, 274 (4th Cir. 2014).

However, “where, as here, the district court denied such a motion on grounds of futility,”

we review the district court’s legal conclusions de novo. Id. In reviewing de novo a district

court’s denial of a § 2241 petition, we apply our own procedural law, but “we look to the

substantive law of the circuit where a defendant was convicted”—here, the Third Circuit.

Hanh v. Moseley, 931 F.3d 295, 301 (4th Cir. 2019).


       *
         Hoffman has forfeited review of the district court’s decision to dismiss the
majority of his claims by failing to raise a challenge in his informal brief. See 4th Cir. R.
34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an
important document; under Fourth Circuit rules, our review is limited to issues preserved
in that brief.”).

                                             2
       Pursuant to § 2255(e), a prisoner may challenge his conviction in a traditional writ

of habeas corpus under § 2241 only if a § 2255 motion would be inadequate or ineffective

to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a
       conviction when: (1) at the time of conviction, settled law of this circuit or
       the Supreme Court established the legality of the conviction; (2) subsequent
       to the prisoner’s direct appeal and first § 2255 motion, the substantive law
       changed such that the conduct of which the prisoner was convicted is deemed
       not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
       provisions of § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       Hoffman satisfies the first prong of the Jones test because, at the time he was

convicted, the Government was only required to establish that Hoffman was a felon in

possession of a firearm in violation of § 922(g)(1) by proving beyond a reasonable doubt

that Hoffman (1) “had previously been convicted of a crime punishable by imprisonment

for a term exceeding one year”; (2) “knowingly possessed a firearm”; and (3) “the firearm

had passed in interstate commerce.” United States v. Dodd, 225 F.3d 340, 344 (3d Cir.

2000). In other words, “at the time of [Hoffman’s] conviction, settled law . . . established

the legality of the conviction.” Jones, 226 F.3d at 333-34. Hoffman also satisfies the third

prong of the Jones test because the Third Circuit has determined that the rule announced

in Rehaif is not one of constitutional law. In re Sampson, 954 F.3d 159, 161 (3d Cir. 2020)

(“First and foremost, Rehaif did not state a rule of constitutional law at all. Rather, it

addressed what the statutes enacted by Congress require for a conviction under 18 U.S.C.

§§ 922(g) and 924(a)(2).”).



                                             3
       However, on the current record, it is unclear what evidence the Government

presented at trial to prove Hoffman’s guilt. Accordingly, although we grant leave to

proceed in forma pauperis, we vacate the district court’s order denying relief as to the

§ 922(g)(1) conviction and remand to the district court for consideration in the first instance

of whether, in light of the Supreme Court’s decision in Greer v. United States, 141 S. Ct.

2090 (2021), applicable Third Circuit law, and the evidence adduced by the Government

at trial, Hoffman can satisfy the Jones test by establishing that “subsequent to [his] direct

appeal and first § 2255 motion, the substantive law changed such that the conduct of which

[he] was convicted is deemed not to be criminal.” Jones, 226 F.3d at 334.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                              VACATED AND REMANDED




                                              4